Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel Samuel D. Walker, a Justice of the Supreme Court, Westchester County, to determine two motions pursuant to CPL article 440 filed by the appellant in April 2006, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The proceeding has been rendered academic, as the motions pursuant to CPL article 440 were decided by order of the Supreme Court, Westchester County, entered July 24, 2006. Ritter, J.E, Skelos, Fisher and Lifson, JJ., concur.